THOMAS, Justice,
specially concurring.
I agree with the result reached by the majority opinion in this case. I agree because I think that result is predictable whether the objective test now adopted by the court pertains, or whether the subjective test from existing case precedent pertains.
I am concerned, however, because I interpret the majority opinion as saying that it is correcting an error of the court from prior cases. This approach is a departure from the usual application of the doctrine of stare decisis, and I cannot agree with it. Existing precedent stands as a rule of law, and if no longer acceptable, it should be overruled.
The thesis of the majority is, adopting the law from Comment, The Compensability of Cardiac Conditions under Wyoming Worker’s Compensation: Health Insurance or Worker’s Compensation?, XX Land & Water L.Rev. 607 (1985), that prior decisions of the court were in error because they did not apply the objective test clearly manifested by the amendment to the statute in 1977. The law journal article draws that conclusion only from the language of the statute. That may be an appropriate opinion, but the Supreme Court of Wyoming had a contrary opinion which became the court’s judgment. In essence, the cases decided after the amendment of the statute consider the language “employees in that particular employment” as the substantial equivalent of “the individual employee in that particular employment.” See Wyoming State Treasurer ex rel. Wyoming Worker’s Compensation Division v. Schwilke, 649 P.2d 218 (Wyo.1982); Yost v. Wyoming State Treasurer ex rel. Wyoming Worker’s Compensation Division, 654 P.2d 137 (Wyo.1982); Creek v. Town of Hulett, 657 P.2d 353 (Wyo.1983). That view was articulated as early as 1982, and *1005yet the legislature did not choose to make any further change in the statute.
The majority here then cannot be engaged in correcting an error of law made by this court previously like the court would do with respect to a prior decision of an inferior court. Instead, if the doctrine of stare decisis has significance, it is clear that the court now is changing the law. Certainly, the court can do that. I would object strenuously, however, if it appeared to me that the appellant would be entitled to relief under the prior rule because this is a change in substantive law which should be prospective only.-
This latter feature may be of some import with respect to claims which arose prior to the promulgation of this decision.